Citation Nr: 1513272	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-13 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right leg condition, claimed as shin splints, genu varus, and right leg pain, to include as secondary to service-connected stress fracture of the left tibia.


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2013, the Board remanded the case for additional development.  It now returns for further appellate review.

In a May 2014 submission, the Veteran requested that his claim be advanced on the Board's docket.  The motion is denied as the Veteran did not submit any evidence of serious illness, severe financial hardship, or other sufficient cause.  38 C.F.R. § 20.900(c) (2014).


FINDING OF FACT

The preponderance of the evidence shows that a right leg condition was not present in service or until many years thereafter and is not related to service, to an incident of service origin, or to service-connected stress fracture of the left tibia.


CONCLUSION OF LAW

The criteria for service connection for a right leg condition have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in March 2012 that informed him of his duty and the VA's duty for obtaining evidence, and of the evidence and information necessary to substantiate his service connection claim, including on a secondary basis.  In addition, the letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Relevant to the duty to assist, the Veteran's lay evidence, service treatment records (STRs), and identified relevant post-service treatment records from VA and private providers have been obtained.  Pursuant to the November 2013 Board remand, a letter was sent to the Veteran asking that he identify and provide release forms for any outstanding relevant treatment records.  In response, the Veteran provided private treatment records dated in November 2012 and additional lay evidence.

The Veteran was afforded VA examinations of the right leg in May 2012 and August 2012.  Pursuant to the November 2013 remand, he was provided with another VA examination in December 2013 to address the etiology of genu varus of the right knee.  The Board finds that these examinations are adequate in order to evaluate the claimed disability, as they include clinical evaluations and reviews of the claims file, and medical opinions are supported by adequate rationales.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, the Board finds that the agency of original jurisdiction substantially complied with the November 2013 remand orders and no further action is necessary in this regard.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.




II.  Analysis

The Veteran contends that his current right leg condition was caused or aggravated by his service-connected stress fracture of the left tibia.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection also may be established on a secondary basis for a disability that is proximately due to or aggravated by an already service-connected disorder.  38 C.F.R. § 3.310.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau; Layno.

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. 498.

When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

STRs are silent as to complaint, symptoms, diagnosis, or treatment of the right leg.  The in-service complaints, diagnosis, and treatment of leg pain in October 1981 and November 1981, are all for pain of the left leg and made in connection with the stress fracture of the left tibia diagnosed in service.  The August 1984 separation examination report is silent as to any leg complaints, symptoms, or diagnoses.

The earliest treatment record mentioning right leg pain is a private treatment record dated 27 years post-service, in October 2011.  The Veteran had complained of pain in his legs, and an x-ray of the right tibia/fibula shows no fracture or dislocation.  A mild suprapatellar joint effusion was present.  The May 2012 and August 2012 VA examiners diagnosed mild genu varum (i.e., bowleggedness) of the knees.  The only other right leg diagnosis of record is leg pain.  

Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute disability for which service connection may be granted.  Sanchez Benitez v. West, 13 Vet. App. 282, 285 (1999).  The Veteran's subjective complaints of right leg pain are not associated with a diagnosed or identifiable malady or condition.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The only other current diagnosis of the right leg is genu varus; thus this is the only right leg diagnosis for which service connection may be granted.


The May 2012 VA examiner opined that, as the Veteran had complaints of lower leg pain with no physical finding, no current diagnosis was given for the right leg.  He noted mild varus of the knee (4.5 cm of space between the medial aspect of the knees), but there was no swelling or tenderness with palpation.  As he found no currently diagnosed disability, he opined that it is less likely than not that a right leg condition is proximately due to or the result of the service-connected stress fracture of the left tibia.  See Brammer.

The August 2012 VA examiner agreed with the findings of the May 2012 examiner.  He discussed the STRs and post-service treatment records thoroughly, explaining that the medical evidence shows that there was never a definitive diagnosis of shin splints, but that October 1981 treatment notes mentioning "r/o shin splints" and "resolving shin splints" were actually referring to pain from the then-undiagnosed stress fracture of the left tibia (which was not diagnosed until November 1981).  The Veteran's current reported symptoms were pain on both sides of the lower leg with walking, standing, and at rest.  On examination, he complained of tenderness to palpation, but in areas dorsal to those that are involved in shin splints.  The Veteran stated that it had been a long-term problem, but the VA examiner questioned the credibility of this statement, noting that the Veteran did not see a physician for the problem until 2011.  He found genu varum, measuring 9 cm between the knee joints.  

Based on the foregoing, the August 2012 VA examiner opined that a right leg condition was less likely than not incurred in service or caused by an in-service injury, because there is no past or current diagnosis of shin splints in the right leg, and genu varus is "almost always congenital or developmental (due to Vitamin D deficiency)...or possibly from riding horses."  As to secondary service connection, he opined that a right leg condition is not related to the stress fracture of the left tibia.  He explained that "there is no reason to blame the current problem (if one exists) [on] the stress fracture of his lower left tibia as he completed his military service of 2.5 years without any additional complaints or documented injuries to his leg."  He went on to cite recent literature that maintains that in order for a limb injury to cause a medical problem 10 years into the future, "it must have been severe enough to cause immediate disability and require immediate treatment or the injuries be of a continued chronic nature[, causing] the patient to seek recurrent medical treatment."  The STRs, however, showed no recurrent treatment for the left leg after November 1981, and the Veteran did not seek treatment for the right leg until 2011.

The December 2013 VA examiner reviewed the claims file and examined the Veteran in person.  He opined that it is less likely than not that the stress fracture of the left tibia caused or aggravated the genu varus of the right knee.  He explained that a stress fracture of the left leg only would not cause genu varum in the right knee.  Moreover, he stated that there is no evidence in orthopedic literature that stress fractures and genu varum are interrelated conditions.

The VA examiners provided clear conclusions with supporting data and reasoned medical explanations connecting the two.  Stefl; Nieves-Rodriguez.  The Board therefore finds these opinions probative.

The only other medical opinion evidence consists of a note from the Veteran's private family physician dated in November 2012 that assessed "pain in joint, lower leg" based on the Veteran's report of mild chronic pain in both forelegs.  The physician stated, "I have explained to the patient that it is certainly possible to have arthritic pain in a bone or joint following trauma or fracture.  However, I am unable to definitely say whether his current pain is related to the previous injury as this occurred 31 years ago."  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, this opinion is not probative.

The Veteran has contended in lay evidence that his right leg condition is related to the in-service stress fracture of the left tibia.  However, a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to establish medical etiology or nexus.  Waters v. Shinseki, 601 F.3d 1274 (2010).  Lay evidence may be competent to substantiate the elements of a service connection claims.  Jandreau, 492 F.3d at 1377 n.4.  However, here the Veteran's lay testimony is not competent to relate his current right leg condition to his in-service injury.  If the witness is not testifying as an expert, his testimony in the form of opinions or inferences is limited to those opinions or inferences which are rationally based on perception of the witness and helpful to a clear understanding of his testimony or the determination of a fact in issue.  FED. R. EVID. 701.  Generally, this rule does not permit a lay witness to express an opinion as to matters which are beyond the realm of common experience and which require the special skill and knowledge of an expert witness.  Randolph v. Collectramatic, Inc., 590 F.2d 844, 846 (10th Cir. 1979).

Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, the diagnosis and/or etiology of right leg pain, shin splints, or genu varus falls outside the realm of common knowledge of a lay person.  Jandreau, 492 F.3d at 1377 n.4.  Evidence has not been submitted to show that the Veteran has the medical expertise to provide a probative opinion regarding the etiological relationship between his right leg pain and the stress fracture of his left tibia sustained in 1981.  Based upon the nature of the condition involved, the amount of time that elapsed after service before it manifested, and the lack of a current diagnosis other than genu varus and leg pain, the issue of whether any right leg condition was caused by his left leg disability is too complex to be within the common knowledge of a non-expert such as the Veteran.

In addition to the theory of secondary service connection, the Veteran has also contended that service connection is warranted for a right leg condition as a chronic disability that he has suffered since service.  However, neither genu varus nor right leg pain is an enumerated chronic disease.  38 C.F.R. § 3.309.  Thus, service connection is not available for a right leg condition as a chronic disease under 38 C.F.R. § 3.307 or 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.307.

The Board finds that the VA examiners' opinions outweigh those of the private family physician and the Veteran.  Thus, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right leg condition and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for a right leg condition is denied.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


